DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to the amendments filed on 09/26/2022. Claims 1-20 are pending.
In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to better focus the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  09/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 103 as being unpatentable over Sharda et al (U.S. Pat. 9652027) in view of Alameldeen et al (U.S. Pat. 8276142).
Sharda and Alameldeen references have been previously cited.

As per claim 1, Sharda teaches the invention substantially as claimed including a processor comprising: a plurality of cores to process instructions of a plurality of threads; execution circuitry of at least one core of the plurality of cores to execute a plurality of the instructions (Fig. 1 item 102, col 3 lines 9-15); and core prioritization hardware logic coupled to the execution circuitry of the at least one core, the core prioritization hardware logic to generate core prioritization data for a scheduler (Fig. 1 power manager 104  and thread scheduler 114, col 4 lines 45-52, col 5 lines 14-41), the core prioritization data generated based on a combination of: (a) measured properties of the plurality of cores independent of thread characteristics, the measured properties including maximum clock rates of the plurality of cores, (b) data related to thermal management of the processor, and (c) execution characteristics associated with at least one thread of the plurality of threads, wherein the core prioritization hardware logic is to provides the core prioritization data for use by a scheduler to identify a first core to execute the at least one thread, and wherein the first core is included in the plurality of cores (col 5 lines 23-26, 41-57, Fig. 1 tables 108, 110, 112 col 3 lines 55-62, col 4 lines 11-42, col 8 lines 23-65; Fig 2 power manager provide information to thread scheduler, the information is used by thread scheduler to identify a processing unit on which to schedule threads; please see Response to Arguments section below for more details).
	Sharda does not explicitly teach that the core prioritization data, which is generated, provided to the scheduler and used by the scheduler to select a first core, comprising a ranking of the plurality of cores.
	However, Alameldeen explicitly teaches that the core prioritization data, which is generated, provided to the scheduler and used by the scheduler to select a first core, comprising a ranking of the plurality of cores (col 4 lines 1-39).
	It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teachings of Sharda and Alameldeen because both are directed towards scheduling of threads on multiple processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of Alameldeen into that of Sharda because Alameldeen further improves the performance of scheduling of threads on multiple processors (col 1 lines 19-23).
	In the alternative, Alameldeen also explicitly teach the whole of “generate core prioritization data for a scheduler, the core prioritization data comprising a ranking of the plurality of cores, the ranking of the plurality of cores generated based on a combination of: (a) measured properties of the plurality of cores independent of thread characteristics, the measured properties including maximum clock rates of the plurality of cores, (b) data related to thermal management of the processor, and (c) execution characteristics associated with at least one thread of the plurality of threads, wherein the core prioritization hardware logic is to provide the core prioritization data by comprising the ranking of the plurality of cores to the scheduler (col 4 lines 1-39, col 6 lines 25-50 rank list of cores for execution of a specific thread is determined based on already ranked list of cores that are ranked based on a combination of metrics, including clock speed and power consumption, which is related to thermal management, metrics; and particular properties of the thread), the scheduler to select, based at least on the ranking of the plurality of cores, a first core to execute the at least one thread, wherein the first core is included in the plurality of cores (col 4 lines 40-67, col 6 line 47- col 7 line 9).

As per claim 2 Sharda teaches the measured properties of the plurality of cores comprises thread-agnostic information (col 3 line 52- col 4 line 42).
	Sharda does not explicitly teach that the thread-agnostic information that is used for scheduling comprise thread-agnostic performance rankings comprising a first prioritized ordering of the plurality of cores generated based on thread-agnostic performance data.
	However, Alameldeen explicitly teaches that the thread-agnostic information that is used for scheduling comprise thread-agnostic performance rankings comprising a first prioritized ordering of the plurality of cores generated based on thread-agnostic performance data (col 3 line 65 – col 4 line 20).
	

As per claim 3 Sharda teaches wherein the scheduler comprises an operating system (OS) scheduler (col 2 lines 46-63 thread scheduler schedule threads using information from an operating system, therefore the thread scheduler is a type of an OS scheduler).

As per claims 8-10 they are reworded system versions of claims 1-3.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-3, respectively.

As per claims 15-17 they are method versions of claims 1-3.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-3, respectively.

Claims 4-7, 11-14 and 18-20 are rejected under 103 as being unpatentable over Sharda et al (U.S. Pat. 9652027) in view of Alameldeen et al (U.S. Pat. 8276142) and in further view of Lee et al (U.S. Pat. 10234930).
Sharda, Alameldeen and Lee references have been previously cited.

As per claim 4 Sharda teaches a hardware-OS interface that provide portion of the prioritization data to the OS scheduler (col 2 lines 46-63, col 3 lines 19-20, col 5 lines 14-31 thread scheduler schedule threads using information from an operating system, therefore the thread scheduler is a type of an OS scheduler; the thread scheduler gets information from a hardware power manager to select processor unit for scheduling)
	Sharda as modified by Alameldeen does not explicitly teach that the hardware-OS interface comprising a plurality of registers coupled to the core prioritization hardware logic, the OS scheduler to read at least a portion of the prioritization data from the plurality of registers.
	However Lee explicitly teaches a hardware-OS interface comprising a plurality of registers coupled to the core prioritization hardware logic, the OS scheduler to read at least a portion of the prioritization data from the plurality of registers (Figs. 1,17 and 18 col 2 lines 37-44, col 29 lines 50-51; col 5 lines 1-15, 32-52; col 25 lines 55-67, col 26 lines 1-11, col 27 lines 39-56, col 28 lines 40-57 power controller contains hardware counters and buffers that store characteristic information that are used by an operating system (OS)-level core-to-thread management mechanism, which is a thread scheduler, to decide what core is to be selected/prioritized over other cores for scheduling of threads; the counters and buffers are different form of hardware registers).
	It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teachings of Sharda as modified by Alameldeen and Lee because both are directed towards power aware scheduling of threads on multiple processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of and into that of Sharda as modified by Alameldeen because and further improves the efficiency of power aware scheduling of threads on multiple processors (col 1 lines 27-34).

As per claim 5 Sharda as modified by Alameldeen and Lee teaches power control circuitry to control power consumed by the plurality of cores, the power control circuitry to cause a core of the plurality of cores to operate at a different frequency and/or voltage than one or more other cores of the plurality of cores; and a hardware monitor to monitor execution of the plurality of threads on the plurality of cores to generate at least a portion of the thermal management data associated with the processor and/or the execution characteristics associated with the at least one thread (Lee col 5 lines 1-12, col 5 line 60 – col 6 line 9, col 4 lines 38-47, col 25 lines 55-64 power controller unit is a power control circuitry that contains various hardware logics, buffers that monitors execution characteristics of processor cores and it uses IVR circuitry to control frequency and voltage of the processor cores).

As per claim 6 Sharda as modified by Alameldeen and Lee teaches the power control circuitry is to implement dynamic voltage and frequency scaling (DVFS) to cause the core of the plurality of cores to operate at a different frequency and/or voltage than one or more other cores of the plurality of cores (Lee col 5 line 60 – col 6 line 9, col 4 lines 38-47).  

As per claim 7 Sharda as modified by Alameldeen and Lee teaches wherein the power control circuitry comprises a microcontroller to execute dedicated power management code (Lee col 5 line 60 – col 6 line 9, Fig. 17 power controller execute DVFS related algorithms to manage power provided to processor cores, and contains a plurality of different power management logic units which means the power controller is a type of microcontroller).

As per claims 11-14 they are reworded system versions of claims 4-7.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 4-7, respectively.

As per claims 18-20 they are method versions of claims 4-6.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 4-6, respectively.

Response to Arguments
Applicant’s arguments Applicant's arguments filed on 09/26/2022 have been considered but they are not persuasive in part.

Response for arguments for 35 U.S.C. 102, 103 issues: 

With regard to applicant’s argument for claim 1 that:

" Alameldeen is silent regarding a ranking that is generated "based on a combination of (a) measured properties of the plurality of cores independent of thread characteristics, the measured properties including maximum clock rates of the plurality of cores, (b) data related to thermal management of the processor, and (c) execution characteristics associated with at least one thread of the plurality of threads." Rather, the only factors that are explicitly discussed in the cited material are the "issue width, clock speed, power" of the cores being ranked.

	The examiner respectfully disagrees.  
	Firstly, under BRI, the examiner does not need to rely on Alameldeen to teach the whole of above cited amended limitation of claim 1.  Sharda already teaches prioritizing and selecting of a processor, over other processors, based on a combination of information (a)-(c) above. However, Sharda does not explicitly that the prioritizing and selecting of the processor using a ranking of the processors.  Instead Alameldeen explicitly teaches that the prioritizing and selecting of the processor using a ranking of the processors (col 4 lines 1-39).  And it would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teachings of Sharda and Alameldeen because both are directed towards scheduling of threads on multiple processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of Alameldeen into that of Sharda because Alameldeen further improves the performance of scheduling of threads on multiple processors (col 1 lines 19-23).
	Furthermore, a closer reading of Alameldeen reveals that Alameldeen does in fact teaches the whole of above cited amended limitation of “a ranking that is generated "based on a combination of (a) measured properties of the plurality of cores independent of thread characteristics, the measured properties including maximum clock rates of the plurality of cores, (b) data related to thermal management of the processor, and (c) execution characteristics associated with at least one thread of the plurality of threads (col 4 lines 1-39, col 6 lines 25-50 rank list of cores for execution of a specific thread is determined based on already ranked list of cores that are ranked based on a combination of metrics, including clock speed and power consumption, which is related to thermal management, metrics; and particular properties of the thread).”  Therefore, Alameldeen teaches the above cited amended limitation.
	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198